DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/23/2020. In virtue of this communication claims 1-7 are currently pending in the instant application.
       
Response to Amendment
In response to the action mailed on 8/21/2020, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim objections are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.
         
Response to Arguments
The Applicant’s arguments regrading claims 1-5 have been fully considered and are persuasive. Therefore, the previous art rejection has been withdrawn. 

The Applicant's arguments regarding claim 6 have been fully considered but they are not persuasive.  
 
The Applicant argues that the cited prior art does not teach the limitation of “when the monitor detects a loss of an optical signal, the transmitter suspends a transmission of the main signal, the control signal transmitter suspends a transmission of the control signal, and the controller transmits a shutdown report that indicates a suspension of an optical input to a network control device”. However, the Examiner respectfully disagrees with this statement because the cited prior art teaches this limitation. More specifically, Nakata (US Pub 20140126897) Fig 10, Fig 11 teaches that in an optical transmission device (home station) when a monitor 112 detects a loss of an optical signal (S1107), a transmitter 121 suspends a transmission of a main signal, and a control signal transmitter 122 suspends a transmission of a control signal (S1108), and a controller (131 of 112) (as shown in Fig 1) transmits a shutdown monitored signal (Rx_Err) that indicates a suspension of an optical input, into the optical transmission device (home station), to a first/second network control device (132, 135) (S1107). And, Iijima (US Pub 20130322875) Fig 2 teaches the concept that a first monitored signal 201 and a second monitored signal 405 can be reports. Therefore, the combination teaches that in an optical transmission device (home station) when a monitor 112 detects a loss of an optical signal (S1107), a transmitter 121 suspends a transmission of a main signal, and a control signal transmitter 122 suspends a transmission of a control signal (S1108), and a controller (131 of 112) (as shown in Fig 1) transmits a shutdown monitored signal (Rx_Err) (i.e. report) that indicates a suspension of an optical input, into the optical transmission device (home station), to a first/second network control device (132, 135) (S1107). Thus, the cited prior art teaches what is being claimed. Here, the Applicant argues that the cited prior art does not teach the above limitation, however, the Applicant has failed to provide further reasons with specific details stating as to why the rejection and/or the use of the cited prior art is not proper. The Applicant’s arguments are based on paragraph [103] of Nakata only, and has failed to consider/argue the rest of the portions being cited by the Examiner. Also, the Applicant argues that the cited 
 
The Applicant's arguments regarding claim 7 have been fully considered but they are not persuasive. 
 
The Applicant argues that the cited prior art does not teach the limitation of “when an optical power of the second WDM signal is lower than a specified threshold and the second control signal is not detected in the first optical transmission device, the first optical transmission device suspends a transmission of the first WDM signal and the first control signal and transmits a first report to the network control  device; when an optical power of the first WDM signal is lower than a specified threshold and the first control signal is not detected in the second transmission device, the second optical transmission device suspends a transmission of the second WDM signal and the second control signal and transmits a second report to the network control device”. However, the Examiner respectfully disagrees with this statement because the cited Nakata (US Pub 20140126897) Fig 10, Fig 11 teaches that when an optical power of a second signal is lower than a specified threshold (i.e. for LOS at 111) and a second control signal is not detected (i.e. at 131 of 112) (as shown in Fig 1) in a first optical transmission device (home station) (S1107), the first optical transmission device (home station) suspends a transmission of a first signal (i.e. from 121) and a first control signal (i.e. from 122) (S1108) and transmits a first monitored signal (Rx_Err) to a first/second network control device (132, 135) (S1107), and when an optical power of the first signal is lower than a specified threshold (i.e. for LOS at 111) and the first control signal is not detected (i.e. in 131 of 112) (as shown in Fig 1) in the second transmission device (other station) (S1109), the second optical transmission device (other station) suspends a transmission of the second signal (i.e. from 121) and the second control signal (i.e. from 122) (S1110) and transmits a second monitored signal (Rx_Err) to the first/second network control device (132, 135) (S1109). Iijima (US Pub 20130322875) Fig 2 teaches the concept that a first monitored signal 201 and a second monitored signal 405 can be reports. And, Iwaki et al (US Pub 20020024690) Fig 20 teaches the concept that a first signal (e.g. from 120a) and a second signal (e.g. from 120d) can be WDM signals. Therefore, the combination teaches that when an optical power of a second (WDM) signal is lower than a specified threshold (i.e. for LOS at 111) and a second control signal is not detected (i.e. at 131 of 112) (as shown in Fig 1) in a first optical transmission device (home station) (S1107), the first optical transmission device (home station) suspends a transmission of a first (WDM) signal (i.e. from 121) and a first control signal (i.e. from 122) (S1108) and transmits a first monitored signal (Rx_Err) (i.e. report) to a first/second network control 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub 20140126897) in view of Iijima (US Pub 20130322875) in further view of Jay et al (US Pub 20040126107).

Regarding Claim 6, Nakata discloses an optical transmission device that transmits and receives an optical signal to and from a correspondent optical transmission device (Fig 10, Fig 11, paragraph [102] where an optical transmission device (home station) transmits and receives an optical signal to and from a correspondent optical transmission device (other station)), the optical transmission device comprising: 
a transmitter that transmits a main signal (Fig 10, Fig 11, paragraph [102] where in the optical transmission device (home station) a transmitter 121 transmits a main signal);   
a control signal transmitter that transmits a control signal (Fig 10, Fig 11, paragraph [102] where in the optical transmission device (home station) a control signal transmitter 122 transmits a control signal); 
a monitor that monitors an optical signal transmitted from the correspondent optical transmission device (Fig 10, Fig 11, paragraph [102] where in the optical transmission device (home station) a monitor 112 monitors an optical signal transmitted from the correspondent optical transmission device (other station)); and  
a controller that controls the transmitter and the control signal transmitter (Fig 10, Fig 11, paragraph [102] where in the optical transmission device (home station) a controller (131 of 112) (as shown in Fig 1) controls (indirectly) the transmitter 121 and the control signal transmitter 122), wherein 
when the monitor detects a loss of an optical signal, the transmitter suspends a transmission of the main signal, the control signal transmitter suspends a transmission of the control signal, and the controller transmits a shutdown monitored signal that indicates a suspension of an optical input to a first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [103] where when the monitor 112 detects a loss of an optical signal (S1107), the transmitter 121 suspends a transmission of the main signal, the control signal transmitter 122 suspends a transmission of the control signal (S1108), and the controller (131 of 112) (as shown in Fig 1) transmits a shutdown monitored signal (Rx_Err) that indicates a suspension of an optical input, into the optical transmission device (home station), to a first/second network control device (132, 135) (S1107));  
when the optical transmission device receives a first instruction from the first/second network control device, the control signal transmitter resumes the transmission of the control signal, the first instruction being generated by the first/second network control device when the first/second network control device receives the shutdown monitored signals respectively from the optical transmission device and the correspondent optical transmission device (Fig 1, Fig 10, Fig 11, paragraphs [103][104][106] where when the optical transmission device (home station) receives a first instruction from the first/second network control device (132,135), the control signal transmitter 122 resumes the transmission of the control signal (S1113), the first instruction is generated by the first/second network control device (132, 135) when the first/second network control device (132, 135) receives the shutdown monitored signal signals (Rx_Err) respectively from the optical transmission device (home station) and the correspondent optical transmission device (other station) (S1107, S1109, S1113)), the correspondent optical transmission device transmitting the shutdown monitored signal to the first/second network control device when the correspondent optical transmission device detects a loss of an optical signal (Fig 1, Fig 10, Fig 11, paragraph [104] where the correspondent optical transmission device (other station) transmits the shutdown monitored signal (Rx_Err) to the first/second network control device (132, 135) when the correspondent optical transmission device (other station) detects a loss of an optical signal  (S1109));   
when the monitor detects a control signal transmitted from the correspondent optical transmission device, the controller transmits a detection monitored signal that indicates a detection of a control signal to the first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [109] where when the monitor 112 detects a control signal transmitted from the correspondent optical transmission device (other station), the controller  (131 of 112) (as shown in Fig 1)  transmits a detection monitored signal (Rx_Err) that indicates a detection of a control signal to the first/second network control device (132, 135)(S1119)); and 
when the optical transmission device receives a second instruction from a first/second network control device, the transmitter resumes the transmission of the main signal, the second instruction being generated by the first/second network control device when the first/second network control device receives the detection monitored signals respectively from the optical transmission device and the correspondent optical transmission device (Fig 1, Fig 10, Fig 11, paragraphs [108][109][110] where when the optical transmission device (home station) receives a second instruction from the fist/second network control device (132, 135), the transmitter 121 resumes the transmission of the main signal (i.e. from 121), the second instruction being generated by the first/second network control device (132, 135) when the first/second network control device (132, 135) receives the detection monitored signals (Rx_Err) respectively from the optical transmission device (home station) and the correspondent optical transmission device (other station) (S1115, S1119, S1120)),  the correspondent optical transmission device transmitting the detection monitored signal to the first/second network control device when the correspondent optical transmission device detects the control signal transmitted from the optical transmission device (Fig 1, Fig 10, Fig 11, paragraph [108] where the correspondent optical transmission device (other station) transmits the detection monitored signal (Rx_Err) to the first/second network control device (132, 135) when the correspondent optical transmission device (other station) detects the control signal transmitted from the optical transmission device (home station) (S1115)).   
Nakata fails to explicitly disclose the shutdown monitored signals (Rx_Err) and the detection monitored signals (Rx_Err) being reports.
However, Iijima discloses 
a first monitored signal and a second monitored signal being reports (Fig 2, paragraphs [42][55] where a first monitored signal 201 and a second monitored signal 405 are reports).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the shutdown/detection monitored signals (Rx_Err) as described in Nakata, with the teachings of the reports as described in Iijima. The motivation being is that as shown a first monitored signal 201 and a second monitored signal 405 can be reports and one of ordinary skill in the art can implement this concept into the shutdown/detection monitored signals (Rx_Err) as described in Nakata and have the shutdown monitored signals (Rx_Err) and the detection monitored signals (Rx_Err) be reports i.e. as an alternative in order to inform/notify the values of monitored signals and which modification is a simple implementation of a known concept of known reports into known shutdown/detection monitored signals (Rx_Err) for their improvement and for optimization and which modification yields predictable results. 
	Nakata as modified by Iijima fails to explicitly disclose the first network control device (132, 135) and the second network control device (132, 135) being combined into a single network control device.
However, Jay discloses 
a first network control device and a second network control device being combined into a single network control device (Fig 3, paragraph [29] where a first network control device 154 and a second network control device 162 are combined into a single network control device).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the first/second network control device (132, 135) as described in Nakata as modified by Iijima, with the teachings of the single network control device as described in Jay. The motivation being is that as shown a first network control device 154 and a second network control device 162 can be combined into a single network control device and one of ordinary skill in the art can implement this concept into the first/second network control devices (132, 135) as described in Nakata as modified by Iijima and have the first network control device (132, 135) and the second network control device (132, 135) be combined into a single network control device i.e. in order to have a single global controller to control multiple individual controllers for easy management and which modification is a simple implementation of a known concept of a known single network control device into known first/second network control devices (132, 135) for their improvement and for optimization and which modification yields predictable results.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub 20140126897) in view of Iijima (US Pub 20130322875) in further view of Jay et al (US Pub 20040126107) in further view of Iwaki et al (US Pub 20020024690).
 
Regarding Claim 7, Nakata discloses an optical transmission method for transmitting a signal in an optical transmission system comprising a first optical transmission device, a second optical transmission device, and a first/second network control device that controls the first optical transmission device and the second optical transmission device (Fig 10, Fig 11, paragraph [102] where an optical transmission method transmits a signal in an optical transmission system comprising a first optical transmission device (home station), a second optical transmission device (other station), and a first/second network control device (132, 135) (as shown in Fig 1) that controls the first optical transmission device (home station) and the second optical transmission device (other station)), wherein 
the first optical transmission device includes a first transmitter that transmits a first signal and a first control signal transmitter that transmits a first control signal (Fig 1, Fig 10, Fig 11, paragraph [102] where the first optical transmission device (home station) includes a first transmitter 121 that transmits a first signal and a first control signal transmitter 122 that transmits a first control signal); 
the second optical transmission device includes a second transmitter that transmits a second signal and a second control signal transmitter that transmits a second control signal (Fig 1, Fig 10, Fig 11, paragraph [102] where the second optical transmission device (other station) includes a second transmitter 121 that transmits a second signal and a second control signal 122 transmitter that transmits a second control signal); 
between the first optical transmission device and the second optical transmission device, a first optical fiber that transmits the first signal and the first control signal from the first optical transmission device to the second optical transmission device and a second optical fiber that transmits the second signal and the second control signal from the second optical transmission device to the first optical transmission device are provided (Fig 1, Fig 10, Fig 11, paragraph [102] where between the first optical transmission device (home station) and the second optical transmission device (other station), a first optical fiber that transmits the first signal and the first control signal from the first optical transmission device (home station) to the second optical transmission device (other station) and a second optical fiber that transmits the second signal and the second control signal from the second optical transmission device (other station) to the first optical transmission device (home station) are provided); 
when an optical power of the second signal is lower than a specified threshold and the second control signal is not detected in the first optical transmission device, the first optical transmission device suspends a transmission of the first signal and the first control signal and transmits a first monitored signal to the first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [103] where when an optical power of the second signal is lower than a specified threshold (i.e. for LOS at 111) and the second control signal is not detected (i.e. at 131 of 112) (as shown in Fig 1) in the first optical transmission device (home station) (S1107), the first optical transmission device (home station) suspends a transmission of the first signal (i.e. from 121) and the first control signal (i.e. from 122) (S1108) and transmits a first monitored signal (Rx_Err) to the first/second network control device (132, 135) (S1107));  
when an optical power of the first signal is lower than a specified threshold and the first control signal is not detected in the second transmission device, the second optical transmission device suspends a transmission of the second signal and the second control signal and transmits a second monitored signal to the first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [104] where when an optical power of the first signal is lower than a specified threshold (i.e. for LOS at 111) and the first control signal is not detected (i.e. at 131 of 112) (as shown in Fig 1) in the second transmission device (other station) (S1109), the second optical transmission device (other station) suspends a transmission of the second signal (i.e. from 121) and the second control signal (i.e. from 122) (S1110) and transmits a second monitored signal (Rx_Err) to the first/second network control device (132, 135) (S1109));  
when the first/second network control device receives the first monitored signal and the second monitored signal, the first/second network control device transmits a first instruction to the first optical transmission device and transmits a second instruction to the second optical transmission device (Fig 1, Fig 10, Fig 11, paragraphs [106][108] where when the first/second network control device (132, 135) receives the first monitored signal (Rx_Err) and the second monitored signal (Rx_Err), the first/second network control device (132, 135) transmits a first instruction to the first optical transmission device (home station) and transmits a second instruction to the second optical transmission device (other station) (S1113, S1118));  
when the first optical transmission device receives the first instruction, the first optical transmission device resumes a transmission of the first control signal (Fig 1, Fig 10, Fig 11, paragraph [106] where when the first optical transmission device (home station) receives the first instruction, the first optical transmission device (home station) resumes a transmission of the first control signal (S1113));
when the second optical transmission device receives the second instruction, the second optical transmission device resumes a transmission of the second control signal (Fig 1, Fig 10, Fig 11, paragraph [108] where when the second optical transmission device (other station) receives the second instruction, the second optical transmission device (other station) resumes a transmission of the second control signal (S1118)); 
when the second control signal is detected in the first optical transmission device, the first optical transmission device transmits a third monitored signal to the first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [109] where when the second control signal is detected in the first optical transmission device (home station), the first optical transmission device (home station) transmits a third monitored signal (Rx_Err) to the first/second network control device (132, 135) (S1119)); 
when the first control signal is detected in the second optical transmission device, the second optical transmission device transmits a fourth monitored signal to the first/second network control device (Fig 1, Fig 10, Fig 11, paragraph [108] where when the first control signal is detected in the second optical transmission device (other station), the second optical transmission device (other station) transmits a fourth monitored signal (Rx_Err) to the first/second network control device (132, 135) (S1115)); 
 when the first/second network control device receives the third monitored signal and fourth monitored signal, the first/second network control device transmits a third instruction to the first optical transmission device and transmits a fourth instruction to the second optical transmission device (Fig 1, Fig 10, Fig 11, paragraphs [108][109][110] where when the first/second network control device (132, 135) receives the third monitored signal (Rx_Err) and fourth monitored signal (Rx_Err), the first/second network control device (132, 135) transmits a third instruction to the first optical transmission device (home station) and transmits a fourth instruction to the second optical transmission device (other station) (S1120, S1121)); 
when the first optical transmission device receives the third instruction, the first optical transmission device resumes the transmission of the first signal (Fig 1, Fig 10, Fig 11, paragraph [110] where when the first optical transmission device (home station) receives the third instruction, the first optical transmission device (home station) resumes the transmission of the first signal (S1120)); and 
when the second optical transmission device receives the fourth instruction, the second optical transmission device resumes the transmission of the second signal (Fig 1, Fig 10, Fig 11, paragraph [110] where when the second optical transmission device (other station) receives the fourth instruction, the second optical transmission device (other station) resumes the transmission of the second signal (S1121)).  
Nakata fails to explicitly disclose the first monitored signal (Rx_Err), the second monitored signal (Rx_Err), the third monitored signal (Rx_Err) and the fourth monitored signal (Rx_Err) being reports.
However, Iijima discloses 
a first monitored signal and a second monitored signal being reports (Fig 2, paragraphs [42][55] where a first monitored signal 201 and a second monitored signal 405 are reports).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first/second/third/fourth monitored signals (Rx_Err) as described in Nakata, with the teachings of the reports as described in Iijima. The motivation being is that as shown a first monitored signal 201 and a second monitored signal 405 can be reports and one of ordinary skill in the art can implement this concept into the first/second/third/fourth monitored signals (Rx_Err) as described in Nakata and have the first monitored signal (Rx_Err), the second monitored signal (Rx_Err), the third monitored signal (Rx_Err) and the fourth monitored signal (Rx_Err) be reports i.e. as an alternative in order to inform/notify the values of monitored signals and which modification is a simple implementation of a known concept of known reports into known first/second/third/fourth monitored signals (Rx_Err) for their improvement and for optimization and which modification yields predictable results.
	Nakata as modified by Iijima fails to explicitly disclose the first network control device (132, 135) and the second network control device (132, 135) being combined into a single network control device.
However, Jay discloses 
a first network control device and a second network control device being combined into a single network control device (Fig 3, paragraph [29] where a first network control device 154 and a second network control device 162 are combined into a single network control device).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the first/second network control device (132, 135) as described in Nakata as modified by Iijima, with the teachings of the single network control device as described in Jay. The motivation being is that as shown a first network control device 154 and a second network control device 162 can be combined into a single network control device and one of ordinary skill in the art can implement this concept into the first/second network control devices (132, 135) as described in Nakata as modified by Iijima and have the first network control device (132, 135) and the second network control device (132, 135) be combined into a single network control device i.e. in order to have a single global controller to control multiple individual controllers for easy management and which modification is a simple implementation of a known concept of a known single network control device into known first/second network control devices (132, 135) for their improvement and for optimization and which modification yields predictable results.
Nakata as modified by Iijima and Jay fails to explicitly disclose the first signal and the second signal being WDM signals.
However, Iwaki discloses  
a first signal and a second signal being WDM signals (Fig 20, paragraph [336] where a first signal (e.g. from 120a) and a second signal (e.g. from 120d) are WDM signals).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the first/second signals as described in Nakata as modified by Iijima and Jay, with the teachings of the WDM signals as described in Iwaki. The motivation being is that as shown a first signal (e.g. from 120a) and a second signal (e.g. from 120d) can be WDM signals and one of ordinary skill in the art can implement this concept into the first/second signals as described in Nakata as modified by Iijima and Jay and have the first signal (e.g. from 121) and the second signal (e.g. from 121) be WDM signals i.e. in order to use signals that better utilize a wavelength optical spectrum space for communications and which modification is a simple implementation of a known concept of known WDM signals into known first/second signals for their improvement and for optimization and which modification yields predictable results.

Allowable Subject Matter
In view of Applicant’s response claims 1-5 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Additional prior art considered pertinent to the Applicant’s disclosure.

Kobayashi et al (US Pub 20020114060) Fig 10, Fig 11, Fig 12 teaches a first station 1 with an OSC and a second station 2 with an OSC, the first station 1 and the second station 2  perform a recovery of communications using OSC after a fiber breakdown is detected.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636